Duncan, Judge
(dissenting) :
Although I can agree with the United States Navy Court of Military Review that appellate review would be simplified if the convening authority’s action contained at least a minimum statement that the recommendation of a military judge was considered, I disagree that a quest for simplification should lead us to determine as a matter of law that the well-established presumption of regularity of the convening-authority’s review is somehow silently rebutted. I view the majority’s decision a departure from an orderly process of review without a demonstrated need for the change.